Case 3:19-cv-01148-JCH

Doctor's Associates LLC, et. al., Plaintiff(s)

vs.

Manpreet Kaur, et. al., Defendant(s) Sh a Ne

WIGGIN & DANA

Nicole Chavez

Document 14 Filed 08/02/19 Page 1 of 1

Service of Process by
APS International, Ltd.
= A 1-800-328-7171

( APs INTERNATIONAL ] APS International Plaza
= y= 7800 Glenroy Road
Minneapolis, MN 55439-3122

  

 
 

APS File #: 154743-0001

AFFIDAVIT OF SERVICE -- Corporate

| Service of Process on:
--Secretary of State
Court Case No. 3:19-cv-1148-JCH

265 Church Street

PO Box 1832

New Haven, CT 06508

State of: Coyy ir pita
Ais f: bol.

J}

County of:

Name of Server:

Date/Time of Service:

Place of Service:

Documents Served:

Service of Process on:

Person Served, and
Method of Service:

Description of
Person Receiving
Documents:

Signature of Server:

) ss.

)
( [, oa Unfe , undersigned, being duly sworn, deposes and says

that at the time of service, s/he was of legal age and was not a party to this action;
that on the Af St day of it, by , 20 /9 ,at ‘45 o'clock /FM

at 30 Trinity Street , in Hartford, CT 06106

 

 

the undersigned served the documents described as:
Complaint; Notice of Appearance of John M. Doroghazi; Corporate Disclosure; Notice of

 

Appearance of David Norman-Schiff; Order on Pretrial Deadlines; Electronic Filing Order in

Civil Cases; Standing Protective Order; Standing Order Relating to Discovery; Notice to
Counsel and Pro Se Parties; Summons ina Civil Case; AO 121 Report with Exhibit; $50 Check

 

 

 

 

A true and correct copy of the aforesaid document(s) was served on:

Secretary of State C Aa ced jn- Ah eC Lowe /y) x)

By delivering them into the hands of an officer or managing agent whose name and

title is:

 

The person receiving documents is described as follows:
Sex ; Skin Color ; Hair Color
Approx. Age ; Approx. Height

; Facial Hair
; Approx. Weight

|_| To the best of my knowledge and belief, said person was not engaged in the US
Military at the time of service.

Subscribed and sworn to before me this
ay % f)
LS day oh frigus- > 29 (9.
— Dry ony a

Notary Public- (Conynission, Expires)

J afo < aes
. 2 3/3y é WO 5 4
APS International, Ltd. co

Undersigned declares under penalty of perjury
' fOregoing is true and correct.
‘Al

  

Signalyfe of Serv er

AMY J. CHANTRY
NOTARY PUBLIC

TY COMMISSO, EXILES
